           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 1 of 18



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ARBI KAMALI,                                1:19-cv-01432-NONE-GSA-PC
12                 Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE
13          vs.                                  PROCEED AGAINST DEFENDANTS ROSE
                                                 STEVENS, IVAN VILLEGAS, JORDAN
14   STEVENS, et al.,                            BRYAN, AND ALEN HERNANDEZ FOR
                                                 USE OF EXCESSIVE FORCE AND
15                Defendants.                    RETALIATION; AND THAT ALL OTHER
                                                 CLAIMS BE DISMISSED FOR
16                                               PLAINTIFF’S FAILURE TO STATE A
                                                 CLAIM
17                                               (ECF No. 13.)
18                                               OBJECTIONS DUE WITHIN FOURTEEN
                                                 DAYS
19

20   I.      BACKGROUND
21           Plaintiff Arbi Kamali (“Plaintiff”) is a state prisoner proceeding pro se and in forma
22   pauperis in this civil rights action under 42 U.S.C. § 1983. On January 27, 2020, the Court
23   screened Plaintiff’s Complaint and granted him leave to amend. (ECF No. 11.) Plaintiff’s First
24   Amended Complaint, filed on February 27, 2020, is currently before the Court for screening.
25   (ECF No. 13.)
26   II.     SCREENING REQUIREMENT
27           The court is required to screen complaints brought by prisoners seeking relief against a
28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

                                                    1
            Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 2 of 18



 1   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 2   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 4   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 5   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 6   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 7            A complaint is required to contain “a short and plain statement of the claim showing that
 8   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 9   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
10   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
11   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
12   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
13   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
14   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
15   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
16   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
17   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
18   plausibility standard. Id.
19   III.     SUMMARY OF FIRST AMENDED COMPLAINT
20            Plaintiff is presently housed at the California Correctional Institution in Tehachapi,
21   California. The events at issue in the First Amended Complaint allegedly took place at Kern
22   Valley State Prison (KVSP) in Delano, California, when Plaintiff was incarcerated there in the
23   custody of the California Department of Corrections and Rehabilitation (CDCR). Plaintiff names
24   as defendants Correctional Officers Rose Stevens, Ivan Villegas, Jordan Bryan, and Alen
25   Hernandez (collectively, “Defendants”). A summary of Plaintiff’s allegations follows:
26            Claim #1 – Excessive Force
27            On January 21, 2018, at KVSP’s C-Visiting processing area at 14:01 hours after visits
28   were over, defendant C/O R. Stevens asked Plaintiff to be x-rayed so he could be sent back to his

                                                        2
          Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 3 of 18



 1   housing. When the x-ray was done, C/O M. Solis [not a defendant] asked Plaintiff to get on the
 2   wall for a pat-down, but Plaintiff got down on the floor with his arms under his chest. The next
 3   thing Plaintiff felt was C/O M. Solis and defendant C/O Ivan Villegas jump on his back. Each
 4   of them grabbed one of Plaintiff’s arms and tried to put him in handcuffs. Out of nowhere,
 5   defendant C/O Stevens started kicking Plaintiff in the head/forehead, then got on her [Stevens]
 6   knees and started punching Plaintiff in the face. Immediately, defendant C/O Villegas withdrew
 7   his metal baton and started hitting Plaintiff on the right side of the back of his head eight to ten
 8   times. C/O Solis was on Plaintiff’s back on the left side and Plaintiff heard Solis tell defendants
 9   Stevens and Villegas to stop, it’s enough.       Then everything went dark and Plaintiff lost
10   consciousness.
11          When Plaintiff came to he was in the corner of the visiting area, defendant C/O J. Bryan
12   was slapping him and Plaintiff was in tight handcuffs and leg restraints. When he opened his
13   eyes and saw who was slapping him, Plaintiff told him to stop. Out of nowhere, defendant C/O
14   Bryan’s slaps turned into punches and defendant C/O Hernandez punched Plaintiff in the face.
15   They continued beating Plaintiff and yelled at him saying, “Stop resisting.” (First Amend Comp,
16   ECF No. 13 at 4.) Plaintiff yelled back, “I’m not resisting, I’m in handcuffs.” (Id. at 4, 6.) Then
17   defendant Bryan picked Plaintiff up and slammed him head first into the floor of the C-Visiting
18   area right in front of the x-ray. Plaintiff was on his stomach and started to bleed all over the
19   floor. Defendant Hernandez walked up to him and gave him three to four kicks to the left side
20   of his face and ear, penetrating his ear. Plaintiff lost his hearing and could no longer hear out of
21   his left ear. He felt a pop in his ear and started bleeding all over the floor from the left side of
22   his face and mouth.
23          Defendant Bryan starting laughing. Plaintiff heard an officer tell defendant Villegas to
24   push the alarm, but make sure you spray him first. Defendant Stevens walked up to Plaintiff’s
25   head, lifted it and sprayed his face, and the alarm went off. A group of officers responded,
26   including ISU (Investigative Service Unit) B. Long [not a defendant], who asked defendant
27   Stevens, “Did you call the front gate to stop inmate Kamali’s family from leaving the prison
28   grounds?” (Id. at 6:17-19.) Stevens responded that when she called, the family had left. Visiting

                                                      3
          Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 4 of 18



 1   hours at KVSP start at 8:30am and end at 14:00pm. It takes visitors 20 minutes to arrive inside
 2   the visiting room from the front gate and over 20 minutes to leave the prison grounds. If the time
 3   of the incident – 14.01 -- is correct, Plaintiff’s family would still be on prison grounds.
 4          Sergeant S. Herrera [not a defendant] instructed defendants Bryan and Hernandez to take
 5   Plaintiff to Medical, and the medical staff ordered that he be taken to TTA for further evaluation
 6   due to his injuries. At TTA Medical, medical staff ordered Plaintiff to be taken to an outside
 7   hospital, Delano Regional Medical Center (DRMC), for a CT-Head Scan after which he was sent
 8   back to KVSP.
 9          On January 25, 2018, Plaintiff’s birthday, he attempted suicide by overdosing on pills and
10   was taken in an ambulance back to DRMC. His suicide attempt was caused, in part, by the
11   embarrassment and humiliation he felt at having his pants and underwear pulled down by
12   defendants Bryan and Hernandez in front of female staff and other inmates. Defendants failed
13   to report Plaintiff’s injuries or the blood on the floor. Instead, they acted maliciously and
14   sadistically, outrageously, and carelessly. The injuries Plaintiff suffered by the Defendants – cut,
15   laceration, active bleeding, abrasion, reddened area, left cauliflower ear, and loss of hearing –
16   could not have been sustained from M. Solis and defendant Villegas taking him to the ground
17   one time as they said in their Incident Reports. The beating Plaintiff received for up to fifteen
18   minutes was very sadistic, and the pictures of Plaintiff’s forehead and left ear, and the amount of
19   Plaintiff’s blood on the floor speaks the truth and establishes that his injuries came from excessive
20   force by the Defendants. The lack of detail and lies in Defendants’ Incident Reports were only
21   for the D.A. to see their side only and pick up the case. The Superior Court did file a felony
22   complaint against Plaintiff on September 20, 2018. What was done to Plaintiff by all of the
23   Defendants was wrong and very excessive.
24          Claim #2 – Fourth Amendment – Bodily Privacy
25          On January 21, 2018 at KVSP at 14:01 in C-Visiting, Sergeant Herrera [not a defendant]
26   instructed defendants Hernandez and Bryan to escort Plaintiff to be searched, decontaminate him,
27   and escort him to Facility-C Medical to be searched. At the C-yard patio door, ISU Brandon
28   Long [not a defendant] stopped them and told defendants Bryan and Hernandez to remove

                                                      4
          Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 5 of 18



 1   Plaintiff’s boxer shorts as part of the physical evidence that Long needed to collect before the
 2   decontamination on the patio. On the patio defendants Bryan and Hernandez sat Plaintiff down
 3   and told him, “Kamali, sit down, I’m going to take your leg restraints off, you better not kick
 4   me.” (Id. at 4.) Plaintiff said, “I won’t.” (Id.) Defendant Hernandez stepped on Plaintiff’s left
 5   foot and the chain and defendant Bryan opened the right leg restraint, told Plaintiff to lift his ass
 6   off the floor, pulled off Plaintiff’s boxers completely, and gave them to defendant Hernandez.
 7   Defendant Bryan put the leg restraint back on. Plaintiff asked Bryan to cover him, and Bryan
 8   said no. Plaintiff told defendant Bryan, “I’m bleeding really bad, please put something on my
 9   face.” (Id. at 5.) Bryan said, “No, be a man,” and Villegas said, “Kamali, you know what time
10   it is, keep your mouth shut.” (Id.)
11          Defendant Stevens told Plaintiff not to say anything or else something would happen to
12   him when he goes to the hole (they have partners that work in there), “so keep your mouth shut
13   or I’ll let them know to beat your ass.” (Id.) Defendants Bryan and Hernandez forcefully picked
14   Plaintiff up and escorted him nude from the C-yard patio to Medical. During the escort,
15   defendant Bryan told Plaintiff not to forget what to say when they got to Medical and to Triage
16   (TTA). Plaintiff asked defendant Bryan what he wanted Plaintiff to say. Bryan told Plaintiff to
17   say that he fell, and do the same if they sent him to an outside hospital. Hernandez told Plaintiff,
18   “You better listen to my partner and not say shit and remember where I’m at and remember when
19   I come back they will check in on what you said.” (Id. at 9.) If he said anything, they would
20   have his ass beaten so badly that he would have to be airlifted. Plaintiff said okay, because he
21   has seen what KVSP officers do to inmates who tell the truth about officers beating them up. At
22   Medical, Plaintiff was still nude with only his blue shirt in his hands and leg restraints and forced
23   to walk roughly 50 feet on the C-Patio to wash his face with a garden hose. KVSP C-yard does
24   not have a real decontamination area for removing O/C spray from inmates’ eyes and body.
25   Defendants Bryan and Hernandez escorted Plaintiff to a wall and told him to get on his knees, so
26   he did. Defendant Bryan told Plaintiff he was going to leave the handcuffs on and hose Plaintiff’s
27   face down with water, so defendant Bryan started forcefully spraying Plaintiff’s face really hard
28   with cold water. Plaintiff told him to stop because it was hurting him. Defendants Bryan and

                                                      5
          Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 6 of 18



 1   Hernandez started laughing at Plaintiff. When Plaintiff said, “Please know I’m actively bleeding
 2   from my face from cut/laceration/slash,” the spraying and laughing stopped. (Id. at 9:23-34.)
 3          Defendants Bryan and Hernandez lifted Plaintiff up, walked him into C-Medical, and put
 4   him in a holding cage. They uncuffed Plaintiff’s hands, took his blue shirt and performed an
 5   unclothed body search, but left on the leg restraints. When Bryan was done Plaintiff asked him
 6   if he could get some pants or boxers, and he said no, you have to be evaluated by Medical. A
 7   female nurse, LVN Hernandez [not a defendant], came at 14:23, wrote up a CDCR 7219 medical
 8   report of injury, and sent Plaintiff to KVSP TTA for further evaluation due to his injuries. After
 9   the nurse was done defendant Bryan told Plaintiff to turn around and cuff up. Plaintiff told Bryan
10   to give him the boxers first. Bryan told Plaintiff to cuff up and he’ll get the boxers because he
11   had to take off the leg restraints, so Plaintiff did what he was told. Then defendant Hernandez
12   came to the holding cage and said to Plaintiff, “So, Kamali, you’re still resisting.” (Id. at 10:9-
13   10.) Plaintiff said no.
14          Defendant Hernandez told Plaintiff to turn around and face away from them, and when
15   he opened the cage door, not to move. When the cage door opened defendant Hernandez pushed
16   and slammed Plaintiff’s face hard to the back of the cage and told him to follow orders, listen to
17   him and his partners, and not to resist or else he would fu** Plaintiff up. He backed off and told
18   Plaintiff to sit down in the cage and he did the same thing. He stepped on the chain and on
19   Plaintiff’s left foot, undid Plaintiff’s right leg, threw the boxers at his feet and told him to put
20   them on. Plaintiff told him he couldn’t do it because he was in handcuffs. Defendant Hernandez
21   stepped off of Plaintiff and told him to use his feet to put them on, so Plaintiff did his best using
22   only his feet and got the boxers past his ankles. Hernandez said to stop and Plaintiff did.
23   Hernandez stepped into the cage and, again stepping on the chain and Plaintiff’s left foot, put the
24   leg restraint back on Plaintiff’s right leg, backed off, and told Plaintiff to “stand and shoot” the
25   cage door. (Id. at 10:22.) So Plaintiff used the cage and his fingers to pull up his boxers.
26          Defendants Bryan and Hernandez escorted Plaintiff from C-yard to KVSP TTA because
27   he required a higher level of care due to his injuries and needed to be evaluated to be transported
28   to an outside hospital,. When Plaintiff was being escorted by Bryan and Hernandez, they told

                                                      6
           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 7 of 18



 1   him not to forget what C/O Stevens and Villegas had told him. Bryan said, “Kamali, don’t forget
 2   who I am and who my father is.” (Id. at 11:2-3.) Plaintiff told him, “I know about your father,”
 3   and C/O Hernandez told him to make sure to keep all that in mind and be a good boy and not say
 4   shit and act like a man and not like a little girl. (Id. at 11:3.) Plaintiff said, “I understand -- ‘I
 5   fell’” -- and they both said good boy. (Id. at 11:5-6.) When they got to the TTA, the doctor
 6   looked at Plaintiff and said he needed to be sent to the outside hospital for a cat-scan of his head,
 7   so Plaintiff was put in a car and two officers escorted him to Delano Regional Medical Center.
 8   Plaintiff was reminded by the officers about their partners’ threats. When they got to the
 9   emergency department, a nurse asked Plaintiff what happened to him and he told her, “I fell.”
10   (Id. at 11:12.) She asked him why all the inmates from KVSP say their injuries came from falling.
11           Plaintiff told the hospital staff he did not want any treatment. The RN told him they
12   would not discharge him because they needed to stop the bleeding and do the cat-scan. After
13   hours at the hospital, the RN asked Plaintiff again what happened and he told her, “I fell.” (Id.
14   at 11:18.) The RN documented that all of his injuries came from falling, but she gave Plaintiff a
15   look showing that she knew it was not true and his injuries could not have been sustained from
16   falling one time to the floor. Plaintiff saw Dr. Sam Shields [not a defendant] who saw Plaintiff’s
17   lacerations and abrasions, did the CT-Head Scan on 1/21/18 at 18:00, and applied steri-strips to
18   stop the active bleeding from the left side of Plaintiff’s face. Plaintiff was under so much distress
19   and afraid for his life if he told the truth at the hospital, so he lied about his injuries. If he had
20   told the truth Plaintiff might not have lost the hearing in his left ear caused by defendant
21   Hernandez kicking him. Due to Hernandez kicking him Plaintiff cannot hear anymore and that’s
22   permanent damage that will affect him for the rest of his life, and has already affected his
23   relationship with his family. Every time Plaintiff sees his scars in the mirror he is reminded of
24   the beating. The officers told the medical staff that Plaintiff was suicidal and homicidal, so he
25   was placed on suicide watch. A few days later, on his birthday, Plaintiff attempted suicide by
26   overdosing on pills which was the result of defendants Bryan and Hernandez embarrassing and
27   humiliating him by pulling down his pants and underwear in front of females and other inmates.
28   ///

                                                       7
           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 8 of 18



 1   The officers’ and staff’s view was not restricted by distance and was not casual in nature or
 2   justified.
 3           Claim #3 – Due Process, Fabricated Reports, and Cover-Up
 4           Due to the incident, Plaintiff was issued a serious CDCR-115 Division A1 for Battery on
 5   a peace officer resulting in serious bodily injury and was referred to the Kern County D.A.’s
 6   Office in order to cover up the attack that was inflicted on Plaintiff. Each correctional officer
 7   wrote an incident report and filed it. Every report was the same and every officer’s incident time
 8   was 14:01. How is it possible for everything to happen at 14:01, and for all of the officers to
 9   coincide with each other?
10           Plaintiff did not ask to postpone his hearing pending the outcome of referral for
11   prosecution, but he requested an Investigative Employee (IE). On February 2, 2018, Plaintiff
12   had his RVR-115 hearing before hearing officer Lieutenant (Lt.) C. Waddle [not a defendant].
13   Plaintiff informed Lt. Waddle that his IE told him he was not allowed to send questions to
14   Officers Stevens, Villegas, and Solis. Plaintiff also told the Lt. that he asked his IE about
15   questioning the psych-tech who watched over Plaintiff when he was on suicide watch, to whom
16   Plaintiff had spoken when he returned from the hospital, and the IE said no. Lt. Waddle told
17   Plaintiff it’s too late for all that now and the Lt. would not allow Plaintiff to come back or request
18   that questions to be asked and answered, per Department Guideline and Rules. This ensured that
19   Plaintiff would have no recourse or defense when the DA picked up the case.
20           The Kern County D.A. filed a case on September 20, 2018 for 3 counts of
21   PC4501.5>2012, 1 count of PC4573.6, and 1 count of PC135-M. Plaintiff was not given the
22   right to question witnesses. He lost 360 days of good time credits and 180 days of visiting
23   privileges, lost A.1.A status, was given higher points, placed in Administrative Segregation, and
24   given a 30-month SHU term. Plaintiff was not granted a hearing or afforded procedural
25   safeguards.
26           Relief
27           Plaintiff requests compensatory and punitive damages and costs of suit.
28   ///

                                                       8
           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 9 of 18



 1   IV.     PLAINTIFF’S CLAIMS
 2           The Civil Rights Act under which this action was filed provides:
 3           Every person who, under color of any statute, ordinance, regulation, custom, or
             usage, of any State or Territory or the District of Columbia, subjects, or causes to
 4           be subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 5           secured by the Constitution and laws, shall be liable to the party injured in an
             action at law, suit in equity, or other proper proceeding for redress . . . .
 6
     42 U.S.C. § 1983.
 7

 8           “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
 9   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
10   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
11   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
12   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
13   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
14   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
15   federal Constitution, Section 1983 offers no redress.” Id.
16           To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
17   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
18   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
19   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
20   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
21   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
22   which he is legally required to do that causes the deprivation of which complaint is made.’”
23   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
24   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
25   established when an official sets in motion a ‘series of acts by others which the actor knows or
26   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
27   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
28   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,

                                                      9
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 10 of 18



 1   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
 2   1026 (9th Cir. 2008).
 3          A.      Excessive Force
 4          What is necessary to show sufficient harm for purposes of the Cruel and Unusual
 5   Punishments Clause [of the Eighth Amendment] depends upon the claim at issue . . . .” Hudson
 6   v. McMillian, 503 U.S. 1, 8 (1992). “The objective component of an Eighth Amendment claim
 7   is . . . contextual and responsive to contemporary standards of decency.” Id. (internal quotation
 8   marks and citations omitted). The malicious and sadistic use of force to cause harm always
 9   violates contemporary standards of decency, regardless of whether or not significant injury is
10   evident. Id. at 9; see also Oliver v. Keller, 289 F.3d 623, 628 (9th Cir. 2002) (Eighth Amendment
11   excessive force standard examines de minimis uses of force, not de minimis injuries)). However,
12   not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Id. at 9.
13   “The Eighth Amendment’s prohibition of cruel and unusual punishments necessarily excludes
14   from constitutional recognition de minimis uses of physical force, provided that the use of force
15   is not of a sort ‘repugnant to the conscience of mankind.” Id. at 9-10 (internal quotations marks
16   and citations omitted).
17          “[W]henever prison officials stand accused of using excessive physical force in violation
18   of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was
19   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
20   cause harm.” Id. at 7. “In determining whether the use of force was wanton and unnecessary, it
21   may also be proper to evaluate the need for application of force, the relationship between that
22   need and the amount of force used, the threat reasonably perceived by the responsible officials,
23   and any efforts made to temper the severity of a forceful response.” Id. (internal quotation marks
24   and citations omitted). “The absence of serious injury is . . . relevant to the Eighth Amendment
25   inquiry, but does not end it.” Id.
26          The court finds that Plaintiff states cognizable claims in the First Amended Complaint
27   against defendants Correctional Officers Rose Stevens, Ivan Villegas, Jordan Bryan, and Alen
28   Hernandez for use of excessive force in violation of the Eighth Amendment.

                                                     10
           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 11 of 18



 1           B.     Bodily Privacy – Fourth Amendment
 2           The Fourth Amendment applies to the invasion of bodily privacy in prisons. Bull v. City
 3   & County of San Francisco, 595 F.3d 964, 974-75 (9th Cir. 2010) (en banc). The Ninth Circuit
 4   has recognized that “incarcerated prisoners retain a limited right to bodily privacy.”
 5   Michenfelder v. Sumner, 860 F.2d 328, 333 (9th Cir. 1988). “Shielding one’s unclothed figure
 6   from the view of strangers, particularly strangers of the opposite sex is impelled by elementary
 7   self-respect and personal dignity.” Id.
 8           The Ninth Circuit’s law respects an incarcerated prisoner's right to bodily privacy, but
 9   has found that assigned positions of female guards that require only infrequent and casual
10   observation, or observation at distance, and that are reasonably related to prison needs are not so
11   degrading as to warrant court interference. Grummett v. Rushen, 779 F.2d at 494–95. See also
12   Bagley v. Watson, 579 F.Supp. 1099, 1103 (D.Or. 1983); Smith v. Chrans, 629 F.Supp. 606
13   (C.D.Ill. 1986); Johnson v. Frauenheim, No. 1:18-cv-01477-AWI-BAM (PC), 2019 WL
14   5260447, at *13 (E.D. Cal. Oct. 17, 2019) (finding prisoner failed to allege a cognizable Fourth
15   Amendment claim based on allegations that the prisoner was ordered to take his boxers off while
16   a female officer was able to view the prisoner’s body search).
17           Plaintiff claims that by having to walk naked roughly 40-50 feet to the C-yard patio to
18   wash himself with a garden hose he was forced to expose himself to females and other inmates.
19   (Id. at 9:12-15, 21-22; 10:2-3.) Plaintiff’s allegations suggesting that this violates his right to
20   privacy fail to state a Fourth Amendment claim. The allegations are limited to a single incident,
21   and Plaintiff admits that his clothing was taken as evidence. (Id. at 4.)
22           The court finds that Plaintiff fails to state a cognizable claim in the First Amended
23   Complaint for invasion of bodily privacy in violation of the Fourth Amendment.
24   ///
25           C.     Due Process – Fourteenth Amendment
26           Plaintiff alleges that he was not granted a hearing, procedural safeguards, or the
27   opportunity to question witnesses, and that he lost 360 days of good-time credits, lost 180 days
28


                                                     11
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 12 of 18



 1   of visiting privileges, lost A1A status, was given higher points, was placed in ASU, and was
 2   given a 30-month SHU term.
 3           The Due Process Clause protects against the deprivation of liberty without due process
 4   of law. Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.Ct. 2384, 2393 (2005). In order to invoke
 5   the protection of the Due Process Clause, a plaintiff must first establish the existence of a liberty
 6   interest for which the protection is sought. Id. Liberty interests may arise from the Due Process
 7   Clause itself or from state law. Id. Under state law, the existence of a liberty interest created by
 8   prison regulations is determined by focusing on the nature of the deprivation. Sandin v. Conner,
 9   515 U.S. 472, 481-84, 115 S.Ct. 2293 (1995). Liberty interests created by state law are “generally
10   limited to freedom from restraint which . . . imposes atypical and significant hardship on the
11   inmate in relation to the ordinary incidents of prison life.” Id. at 484; Myron v. Terhune, 476
12   F.3d 716, 718 (9th Cir. 2007).
13                   1.       ASU and SHU Terms
14           The Due Process Clause itself does not confer on inmates a liberty interest in being
15   confined in the general prison population instead of administrative segregation. See Hewitt v.
16   Helms, 459 U.S. 460, 466-68 (1983); see also May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997)
17   (convicted inmate’s due process claim fails because he has no liberty interest in freedom from
18   state action taken within sentence imposed and administrative segregation falls within the terms
19   of confinement ordinarily contemplated by a sentence) (quotations omitted); Resnick v. Hayes,
20   213 F.3d 443, 447 (9th Cir. 2000) (plaintiff’s placement and retention in the SHU was within
21   range of confinement normally expected by inmates in relation to ordinary incidents of prison
22   life and, therefore, plaintiff had no protected liberty interest in being free from confinement in
23   the SHU) (quotations omitted). However, in Toussaint, the Ninth Circuit held that California’s
24   prison regulations which govern the removal and segregation decision, do not create a liberty
25   interest. Toussaint v. McCarthy, 801 F.2d 1080, 1097–98 9th Cir. 1986). Such regulations are
26   procedural requirements that, even if mandatory, do not raise a constitutionally cognizable liberty
27   interest. Id. at 1098.
28


                                                      12
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 13 of 18



 1           A plaintiff must assert a “dramatic departure” from the standard conditions of
 2   confinement before due process concerns are implicated. Sandin, 515 U.S. at 485–86, 115 S.Ct.
 3   2293. Plaintiff’s complaint does not contain any factual allegations to demonstrate that the
 4   conditions he was subjected to while he was housed in administrative segregation imposed an
 5   atypical or significant hardship on him in relation to the ordinary incidents of prison life.
 6   Therefore, Plaintiff fails to state a due process claim for his confinement in the ASU or SHU.
 7                    2.      Loss of Good Time Credits1
 8           When a prisoner challenges the legality or duration of his custody, or raises a
 9   constitutional challenge which could entitle him to an earlier release, his sole federal remedy is
10   a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475 (1973); Young v. Kenny, 907 F.2d
11   874 (9th Cir. 1990), cert. denied 11 S.Ct. 1090 (1991). Moreover, when seeking damages for an
12   allegedly unconstitutional conviction or imprisonment, “a § 1983 plaintiff must prove that the
13   conviction or sentence has been reversed on direct appeal, expunged by executive order, declared
14   invalid by a state tribunal authorized to make such determination, or called into question by a
15   federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v. Humphrey, 512
16   U.S. 477, 487-88 (1994). “A claim for damages bearing that relationship to a conviction or
17   sentence that has not been so invalidated is not cognizable under § 1983.” Id. at 488. This
18   “favorable termination” requirement has been extended to actions under § 1983 that, if
19   successful, would imply the invalidity of prison administrative decisions which result in a
20   forfeiture of good-time credits. Edwards v. Balisok, 520 U.S. 641, 643–647 (1997).
21           Plaintiff’s First Amended Complaint does not contain any allegations to show that
22   Plaintiff’s finding of guilt which resulted in his forfeiture of 360 days good time credits has been
23   reversed, expunged, declared invalid, or called into question by a writ of habeas corpus. Thus,
24   Plaintiff is barred by Heck and Edwards from pursuing any claims under § 1983 concerning the
25   process he was provided which resulted in the forfeiture of good time credits.
26

27                    1
                         Plaintiff also complains that he was subject to an increase in points. To the extent that
28   Plaintiff is referring to an increase in criminal history points, a challenge to such points is a challenge to
     his conviction and therefore his sole federal remedy is a writ of habeas corpus.
                                                          13
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 14 of 18



 1                   3.      Loss of Privileges and Earning Status
 2           Plaintiff alleges that he lost 180 days of visiting privileges and his A-1/A earning status.
 3   The Supreme Court has concluded that the Due Process Clause itself does not grant prisoners a
 4   liberty interest in not losing privileges, Baxter v. Palmigiano, 425 U.S. 308, 322, 96 S.Ct. 1551,
 5   47 L.Ed.2d 810 (1976). Therefore, Plaintiff is not entitled to any procedural due process
 6   protections for his loss of visiting privileges.
 7           Moreover, Plaintiff has no established liberty interest in his A–1/A earning status.
 8   Murillo v. Flournoy, No. 11CV1687-BEN BGS, 2013 WL 773472, at *18 (S.D. Cal. Jan. 30,
 9   2013), report and recommendation adopted, No. 11CV1687 BEN BGS, 2013 WL 773470 (S.D.
10   Cal. Feb. 27, 2013), modified, No. 11CV1687 BEN BGS, 2013 WL 1147628 (S.D. Cal. Mar. 19,
11   2013), and report and recommendation adopted, No. 11CV1687 BEN BGS, 2013 WL 1147628
12   (S.D. Cal. Mar. 19, 2013). Prisoners have no liberty interest in their prison classification nor in
13   a specific job. See Moody, 429 U.S. at 88 n. 9; Frost v. Agnos, 152 F.3d 1124, 1130 (9th
14   Cir.1998); Duffy v. Riveland, 98 F.3d 447, 457 (9th Cir.1996); Hernandez v. Johnston, 833 F.2d
15   1316, 1318 (9th Cir.1987). The prison regulations further provide that work group privileges
16   may be denied, modified or suspended as a result of disciplinary action. Cal.Code Regs., tit. 15
17   § 3044(c)(2).
18           Because Plaintiff has neither a liberty interest nor a property interest in his prison job or
19   visitation privileges, his Plaintiff's allegations fail to give rise to a due process claim with regard
20   to the loss of his A–1/A earning status or loss of visitation privileges.
21                   4.      Fabricated Reports and Cover-up
22           There is no due process right to be free from false disciplinary charges. The falsification
23   of a disciplinary report does not state a standalone constitutional claim. Canovas v. California
24   Dept. of Corrections, 2:14–cv–2004 KJN P, 2014 WL 5699750, n.2 (E.D. Cal. 2014); see e.g.,
25   Lee v. Whitten, 2:12–cv–2104 GEB KJN P, 2012 WL 4468420, *4 (E.D. Cal. 2012). There is no
26   constitutionally guaranteed immunity from being falsely or wrongly accused of conduct which
27   may result in the deprivation of a protected liberty interest. Sprouse v. Babcock, 870 F.2d 450,
28   452 (8th Cir. 1989); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)). “Specifically, the

                                                        14
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 15 of 18



 1   fact that a prisoner may have been innocent of disciplinary charges brought against him and
 2   incorrectly held in administrative segregation does not raise a due process issue. The Constitution
 3   demands due process, not error-free decision-making.” Jones v. Woodward, 2015 WL 1014257,
 4   *2 (E.D. Cal. 2015) (citing Ricker v. Leapley, 25 F.3d 1406, 1410 (8th Cir. 1994).
 5          To the extent that Plaintiff attempts to raise a cover-up claim, it is premature. Allegations
 6   that officials engaged in a cover-up state a constitutional claim only if the cover-up deprived a
 7   plaintiff of his right of access to courts by causing him to fail to obtain redress for the
 8   constitutional violation that was the subject of the cover-up.             Dell v. Espinoza, No.
 9   116CV1769MJSPC, 2017 WL 531893, at *6–7 (E.D. Cal. Feb. 7, 2017) (citing see Karim-Panahi
10   v. Los Angeles Police Dept., 839 F.2d 621, 625 (9th Cir. 1988) (cover-up “allegations may state
11   a federally cognizable claim provided that defendants’ actions can be causally connected to a
12   failure to succeed in the present lawsuit.”)); Rose v. City of Los Angeles, 814 F. Supp. 878, 881
13   (C.D. Cal. 1993). A cover-up claim is premature when, as here, Plaintiff’s action seeking redress
14   for the underlying constitutional violations remains pending. See Karim-Panahi, 839 F.2d at 625
15   (claim alleging police cover-up of misconduct was premature when action challenging
16   misconduct was pending); Rose, 814 F. Supp. at 881 (“Because the ultimate resolution of the
17   present suit remains in doubt, [p]laintiff’s cover-up claim is not ripe for judicial consideration.”)
18   Therefore, Plaintiff fails to state a due process claim for false reports against him or a cover up.
19                  5.      Conclusion
20          Based on the foregoing, Plaintiff fails to state a claim in the First Amended Complaint
21   for denial of his rights to due process.
22          D.      Retaliation
23          The Ninth Circuit Court of Appeals has held that, within the prison context, a First
24   Amendment retaliation claim has five essential elements: (1) An assertion that a state actor took
25   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and
26   that such action (4) would chill or silence a person of ordinary firmness from future First
27   Amendment activities, and (5) the action did not reasonably advance a legitimate correctional
28   goal. Ahmed v. Ringler, No. 2:13-CV-1050 MCE DAD, 2015 WL 502855, at *3 (E.D. Cal. Feb.

                                                      15
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 16 of 18



 1   5, 2015), report and recommendation adopted, No. 2:13-CV-1050 MCE DAD, 2015 WL
 2   1119675 (E.D. Cal. Mar. 11, 2015) (citing Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir.
 3   2005); see also Watison v. Carter, 668 F.3d 1108, 1115 (9th Cir. 2012)).
 4           In this case, Plaintiff alleges that Defendants Stevens, Villegas, Bryan, and Hernandez
 5   warned him that he would be subject to bodily harm if he told the truth about his injuries from
 6   Defendants beating him up. (First Amend. Comp., ECF No. 13 at 5, 9:3-10, 11:2-3,5-6.)
 7   Defendants’ warnings about what would happen to him constitute “adverse actions,” satisfying
 8   the first element of a retaliation claim. See Brodheim v. Cry, 584 F.3d 1262, 1269–70 (9th Cir.
 9   2009) (“the mere threat of harm can be adverse action”).
10           Plaintiff’s allegations that Defendants threatened him with physical harm if he reported
11   Defendants’ misconduct satisfies the second and third elements of a retaliation claim, which
12   require Plaintiff to allege that the adverse action taken against him was “because of” his
13   “protected conduct.” Uribe v. McKesson, No. 08–cv–1285 SMS, 2011 WL 9640 at *12
14   (E.D.Cal. Jan.3, 2011) (prisoner’s attempt to report a prison official’s misconduct, either
15   “verbally or in writing, constitutes speech or conduct entitled to First Amendment protection.”).
16           As to the fourth element, Plaintiff alleges that he “was under so much distress and afraid
17   for my life about telling the truth at the outside hospital – from (KVSP) officers, so I did what
18   C/O Stevens and C/O Villegas told me to do and I lied.” (Id. at 11:24-27.) The court finds that
19   plaintiff has adequately alleged a “chilling effect” because he alleges he was threatened with
20   more than minimal harm. The fact that Defendants’ alleged retaliatory conduct did not chill the
21   plaintiff from suing the Defendants does not defeat his retaliation claim at the [screening] stage.
22   See Watison, 668 F.3d at 1114; see Rhodes, 408 F.3d at 568 (“at the pleading stage, we have
23   never required a litigant, per impossible, to demonstrate a total chilling of his First Amendment
24   rights . . . to perfect a retaliation claim.”) (emphasis in original).
25           Finally, as to the fifth element, which requires plaintiff to allege that Defendants’ conduct
26   did not “advance a legitimate correctional goal,” Plaintiff alleges that Defendants “failed to report
27   and react appropriately in a professional manner, instead they acted maliciously and sadistically,
28   very outrageously and carelessly.” (First Amend. Comp. at 7:15-18.) The court therefore finds

                                                        16
           Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 17 of 18



 1   that the allegations in Plaintiff's First Amended Complaint allow the court to reasonably infer
 2   that Defendants’ conduct did not serve a legitimate correctional goal. Ahmed, 2015 WL 502855,
 3   at *5 (citing see Watison, 668 F.3d at 1114–15 (“A plaintiff successfully pleads this element by
 4   alleging, in addition to a retaliatory motive, that the defendant’s actions were arbitrary and
 5   capricious . . . or that they were unnecessary to the maintenance of order in the institution.’”)).
 6           Based on the foregoing, the court finds that Plaintiff states claims in the First Amended
 7   Complaint against defendants Correctional Officers Rose Stevens, Ivan Villegas, Jordan Bryan,
 8   and Alen Hernandez for retaliation in violation of the First Amendment.
 9   V.      RECOMMENDATIONS AND CONCLUSION
10           For the reasons set forth above, the court finds that Plaintiff states cognizable claims for
11   use of excessive force in violation of the Eighth Amendment, and for retaliation in violation of
12   the First Amendment, against defendants Correctional Officers Rose Stevens, Ivan Villegas,
13   Jordan Bryan, and Alen Hernandez, but no other claims against any of the Defendants.
14           Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
15   leave to amend when justice so requires.” Here, the court previously granted Plaintiff leave to
16   amend the complaint, with ample guidance by the court, and Plaintiff now states only excessive
17   force and retaliation claims against defendants Correctional Officers Rose Stevens, Ivan Villegas,
18   Jordan Bryan, and Alen Hernandez. The court is persuaded that Plaintiff is unable to allege any
19   facts, based upon the circumstances he challenges, that would state any other cognizable claim
20   under section 1983. “A district court may deny leave to amend when amendment would be
21   futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013). The court finds that the
22   deficiencies outlined above are not capable of being cured by amendment, and therefore further
23   leave to amend should not be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d
24   1122, 1127 (9th Cir. 2000).
25   ///
26   ///
27           Accordingly, IT IS HEREBY RECOMMENDED that:
28           1.     This case proceed against defendants Correctional Officers Rose Stevens, Ivan

                                                      17
         Case 1:19-cv-01432-NONE-GSA Document 15 Filed 07/26/21 Page 18 of 18



 1                  Villegas, Jordan Bryan, and Alen Hernandez for use of excessive force in
 2                  violation of the Eighth Amendment, and retaliation in violation of the First
 3                  Amendment;
 4          2.      All other claims be dismissed from this action based on Plaintiff’s failure to state
 5                  a claim;
 6          3.      Plaintiff’s claims for violation of due process and invasion of bodily privacy be
 7                  dismissed from this action based on Plaintiff’s failure to state a claim; and
 8          4.      This case be referred back to the Magistrate Judge for further proceedings,
 9                  including initiation of service of process.
10          These findings and recommendations will be submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
12   of the date of service of these findings and recommendations, Plaintiff may file written objections
13   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
14   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
15   time may result in waiver of the right to appeal the district court’s order. Wilkerson v. Wheeler,
16   772 F.3d 834, 839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
17   Cir. 1991)).
18
     IT IS SO ORDERED.
19

20      Dated:      July 26, 2021                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                     18
